


||
First Amendment to
Amended and Restated Employment Agreement




THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of
March 7, 2012 (the “Effective Date”), is entered into by and between Asbury
Automotive Group, Inc., a Delaware corporation (the “Company”), and Craig
Monaghan (“Executive”). All capitalized terms used herein but not defined shall
have the meanings provided in the Employment Agreement (as defined below).


RECITALS


WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement, dated as of December 30, 2011 (the “Amended and
Restated Employment Agreement”); and


WHEREAS, effective as of the Effective Date, the Company and Executive mutually
desire to amend certain change in control provisions of the Amended and Restated
Employment Agreement as set forth in this First Amendment to Employment
Agreement (the “Amendment”).


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and Executive hereby amend the Amended
and Restated Employment Agreement as follows:


1.
Section 1(f) of the Amended and Restated Employment Agreement is hereby deleted
and replaced in its entirety with the following:



“(f) “Change in Control” shall have the meaning set forth in the Company's
Amended and Restated 2002 Equity Incentive Plan, as amended and restated on
February 8, 2012.”


2.
Section 4(e) of the Amended and Restated Employment Agreement is hereby deleted
and replaced in its entirety with the following:



“(e) Severance (Change in Control). If within 2 years following a Change in
Control (as defined herein), Executive is terminated without Cause or resigns
for Good Reason, subject to Sections 4(f) and (g) below, Executive shall be
entitled to: (1) 200% of Base Salary, plus 200% of Target Annual Bonus, payable
in a single lump sum; (2) a pro-rated bonus based on Target Annual Bonus for the
year in which the Executive's termination of employment occurs, payable in a
single lump sum when other Company bonuses are paid for such year, but in no
event later than the Bonus Payment Date; and (3) continued participation for the
period commencing on the date of Executive's termination of employment and
ending on the 24-month anniversary thereof (the “24-Month Period”) in health,
dental, disability, and life insurance plans at the same level of coverage and
Executive contribution as was in effect immediately prior to Executive's
termination of employment; provided, however, that if (A) any plan pursuant to
which such health and dental benefits are provided is not, or ceases prior to
the expiration of the 24-Month Period to be, exempt from the application of
Section 409A (as defined below) under Treasury Regulation Section
1.409A-1(a)(5), (B) the Company cannot provide the health, dental, disability
and/or life insurance benefits without violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), or (C) the
Company is otherwise unable under applicable law to continue to




--------------------------------------------------------------------------------




cover Executive or Executive's dependents under its group health, dental,
disability and/or life insurance plans without violating a prohibition on such
coverage or incurring penalties and/or additional taxes as a result of such
coverage, then, in any such case, an amount equal to each remaining premium
payment shall thereafter be paid to the Executive as currently taxable
compensation in substantially equal monthly installments over the 24-Month
Period (or the remaining portion thereof). Additionally, (i) all equity and long
term incentive awards granted to Executive prior to January 1, 2012 that have
not vested will become 100% vested on the effective date of the Change in
Control, and (ii) all equity and long term incentive awards granted to Executive
on or after January 1, 2012 that have not vested will vest in accordance with
the applicable provisions of the applicable incentive plan(s) and award
agreement(s). The payment of severance shall be conditioned upon Executive's
signing (and not revoking within the revocation period, if any, provided
pursuant to the applicable release agreement) of a general release in favor of
the Company. Nothing contained herein shall limit or impinge any other rights or
remedies of the Company or Executive under any other agreement or plan to which
Executive is a party or of which Executive is a beneficiary.”
 
3.
Incorporation into Amended and Restated Employment Agreement. This Amendment
shall be and is hereby incorporated in and forms a part of the Amended and
Restated Employment Agreement.



4.
Survival of Amended and Restated Employment Agreement. Except as expressly
provided herein, all terms and conditions of the Amended and Restated Employment
Agreement shall remain in full force and effect.



[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the date first above written.






 




EXECUTIVE




/s/ Craig Monaghan ___________________________________
Craig Monaghan




ASBURY AUTOMOTIVE GROUP, INC.


/s/ Joe Parham
___________________________________
By: Joe Parham
Its: VP, Chief Human Resources Officer











